Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™.  

    PNG
    media_image1.png
    852
    731
    media_image1.png
    Greyscale

In regard to claim 1, and claim 12, Bianchi discloses “…1. A flight guidance system for an aircraft, comprising:
a source of aircraft status data; (see paragraph 74-79 where the GNNS device can provide a position of the aircraft and velocity and altitude of the aircraft) 
    PNG
    media_image2.png
    849
    1054
    media_image2.png
    Greyscale

Boorman teaches “…a display device (see element 114)configured to render an avionic display showing a location and trajectory of the aircraft; (See fig. 4 where the aircraft is shown as element 40 and the trajectory to the autolanding runway 84 when cleared in block 82 is element 50 as when the pilot has a decision height 50; see paragraph 50-59 and claims 1-3)
Bianchi discloses “…a source configured to provide an activate command; (see paragraph 33 where the automatic landing can be from a video signal or manually from a pilot command )
a controller architecture operationally coupled to the source of aircraft status data, display device, and source configured to provide an activate command, the controller architecture programmed by programming instructions to: (see paragraph 33-37 where the automatic landing can be from a video signal or manually from a pilot command )
activate an assist-to-land function responsive to receiving the activate command; and responsive to activating the assist-to-land function: (see paragraph 33-37 where the automatic landing can be from a video signal or manually from a pilot command )
determine whether an automatic pilot (AP) can be engaged and whether an auto-thrust (AT) system can be engaged;  (see paragraph 17 and 54 where the entire aircraft can be a remote pilot or an UAV) and upon determining that the AP and AT can be engaged, actively controlling the AP and AT to level the aircraft; generate a plurality of assist-to-land flight plans to land the aircraft;”  (see claims 12-14 where a landing can be aborted and then the aircraft automatically aborts the take off; and where the threshold displacement can be minimized between the tracking device and the camera then landing the aircraft is an automatic manner; see paragraph 34-41) 
Bianchi is silent but Boorman teaches “…and display the plurality of assist-to-land flight plans and associated visual alerts on the avionic display”. (see claims 1-3 and paragraph 50-60)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Boorman with the disclosure of Bianchi since Boorman teaches that the aircraft can include an approach decision display system.  This display can provide in FIG. 4 an aircraft indicator 40 with a trajectory and an auto-landing indicator and a cleared to land indicator. The display also has a decision altitude. Decision Altitude (DA) of 810 ft. is displayed in the Approach Minima tag 60 and the Touchdown Zone Elevation tag 78 shows a value of 100 ft. Furthermore, the Approach Minima Alert indicator 66 and the Approach Minima Alert 68 tag may optionally pop up when the aircraft reaches +100 ft. above the DA of 810 ft., thus giving the flight crew advanced notice of when they are about to reach the DA. Again, the approach minima alert may be programmed to be an airline specific or customized value. The Autopilot Disconnect Cue 58 is also displayed at the intersection of the Approach Minima indicator 62 and the Approach Path Indicator 46 indicating the point at which the autopilot is disconnected and manual flying begins. The Thrust Retard Capability 58 indicator for flare and landing is displayed where the Approach Path Indicator 46 ends to indicate to the pilot that thrust retard capability is available. Lastly, since the RNAV approach type is not autoland-capable, the NO AUTOLAND indicator is displayed as the value of the Autoland Status 84 indicator to remind the pilot that a manually-controlled landing is required.  This can be provided to provide a pilot with a situational awareness.  See Boorman at the abstract and paragraph 50-57. 
In regard to claim 2 and claim 13, Bianchi is silent but Boorman teaches “…2. The system of claim 1, wherein the controller architecture is further programmed to, upon determining that the AP or AT cannot be engaged, provide, on the display device, a respective notification and display guidance for manual maneuvering to land the aircraft. (see element 50 where the pilot must determine whether to continue the auto-landing or do a missed approach in FIG. 4 for an auto-landing) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Boorman with the disclosure of Bianchi since Boorman teaches that the aircraft can include an approach decision display system.  This display can provide in FIG. 4 an aircraft indicator 40 with a trajectory and an auto-landing indicator and a cleared to land indicator. The display also has a decision altitude. Decision Altitude (DA) of 810 ft. is displayed in the Approach Minima tag 60 and the Touchdown Zone Elevation tag 78 shows a value of 100 ft. Furthermore, the Approach Minima Alert indicator 66 and the Approach Minima Alert 68 tag may optionally pop up when the aircraft reaches +100 ft. above the DA of 810 ft., thus giving the flight crew advanced notice of when they are about to reach the DA. Again, the approach minima alert may be programmed to be an airline specific or customized value. The Autopilot Disconnect Cue 58 is also displayed at the intersection of the Approach Minima indicator 62 and the Approach Path Indicator 46 indicating the point at which the autopilot is disconnected and manual flying begins. The Thrust Retard Capability 58 indicator for flare and landing is displayed where the Approach Path Indicator 46 ends to indicate to the pilot that thrust retard capability is available. Lastly, since the RNAV approach type is not autoland-capable, the NO AUTOLAND indicator is displayed as the value of the Autoland Status 84 indicator to remind the pilot that a manually-controlled landing is required.  This can be provided to provide a pilot with a situational awareness.  See Boorman at the abstract and paragraph 50-57. 


    PNG
    media_image3.png
    861
    1030
    media_image3.png
    Greyscale
 Bianchi is silent but Boorman teaches “…3. The system of claim 1, wherein the controller architecture is further programmed to: determine whether a current altitude of the aircraft exceeds a first altitude threshold;  (see elements 50 and 60 where the decision height is 50 feet and the real approach minima is shown as 68 and paragraph 56) 
  generate a visual indication of the availability of an assist-to-land function (see block 84) when the current altitude of the aircraft exceeds the first altitude threshold; and wherein receiving the activate command is after the generation of the visual indication of the availability of the assist-to-land function.  (see FIG. 4 where the decision height is shown as element 50 and the auto landing is provided as element 84 and the aircraft is cleared to land in block 82) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Boorman with the disclosure of Bianchi since Boorman teaches that the aircraft can include an approach decision display system.  This display can provide in FIG. 4 an aircraft indicator 40 with a trajectory and an auto-landing indicator and a cleared to land indicator. The display also has a decision altitude. Decision Altitude (DA) of 810 ft. is displayed in the Approach Minima tag 60 and the Touchdown Zone Elevation tag 78 shows a value of 100 ft. Furthermore, the Approach Minima Alert indicator 66 and the Approach Minima Alert 68 tag may optionally pop up when the aircraft reaches +100 ft. above the DA of 810 ft., thus giving the flight crew advanced notice of when they are about to reach the DA. Again, the approach minima alert may be programmed to be an airline specific or customized value. The Autopilot Disconnect Cue 58 is also displayed at the intersection of the Approach Minima indicator 62 and the Approach Path Indicator 46 indicating the point at which the autopilot is disconnected and manual flying begins. The Thrust Retard Capability 58 indicator for flare and landing is displayed where the Approach Path Indicator 46 ends to indicate to the pilot that thrust retard capability is available. Lastly, since the RNAV approach type is not autoland-capable, the NO AUTOLAND indicator is displayed as the value of the Autoland Status 84 indicator to remind the pilot that a manually-controlled landing is required.  This can be provided to provide a pilot with a situational awareness.  See Boorman at the abstract and paragraph 50-57. 

In regard to claim 4 and claim 14, Bianchi is silent but Boorman teaches “…4, The system of claim 1, further including a source of a selected runway and a flight plan; (see paragraph 64) and wherein the controller architecture is further programmed to: generate a visual indication of the availability of an assist-to-land function upon condition that it has received the selected runway and flight plan;  (see element 84 in FIG. 4) and an assist-to-land flight plan of the plurality of assist-to-land flight plans to land the aircraft includes an approach and landing at the selected runway.  (see FIG. 4 where the decision height is shown as element 50 and the auto landing is provided as element 84 and the aircraft is cleared to land in block 82l see paragraph 55-58); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Boorman with the disclosure of Bianchi since Boorman teaches that the aircraft can include an approach decision display system.  This display can provide in FIG. 4 an aircraft indicator 40 with a trajectory and an auto-landing indicator and a cleared to land indicator. The display also has a decision altitude. Decision Altitude (DA) of 810 ft. is displayed in the Approach Minima tag 60 and the Touchdown Zone Elevation tag 78 shows a value of 100 ft. Furthermore, the Approach Minima Alert indicator 66 and the Approach Minima Alert 68 tag may optionally pop up when the aircraft reaches +100 ft. above the DA of 810 ft., thus giving the flight crew advanced notice of when they are about to reach the DA. Again, the approach minima alert may be programmed to be an airline specific or customized value. The Autopilot Disconnect Cue 58 is also displayed at the intersection of the Approach Minima indicator 62 and the Approach Path Indicator 46 indicating the point at which the autopilot is disconnected and manual flying begins. The Thrust Retard Capability 58 indicator for flare and landing is displayed where the Approach Path Indicator 46 ends to indicate to the pilot that thrust retard capability is available. Lastly, since the RNAV approach type is not autoland-capable, the NO AUTOLAND indicator is displayed as the value of the Autoland Status 84 indicator to remind the pilot that a manually-controlled landing is required.  This can be provided to provide a pilot with a situational awareness.  See Boorman at the abstract and paragraph 50-57. 

Claims 5 and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™ and in further in view of U.S. Patent Application Pub. No.: US20170092137A1 to Hiebl that was filed in 2015 and assigned to AIRBUS™. 
    PNG
    media_image4.png
    825
    966
    media_image4.png
    Greyscale

In regard to claim 5 and 15, Bianchi is silent but Hiebl teaches “…5. The system of claim 1, further including a source of a selected runway and a flight plan; and wherein the controller architecture is further programmed to: receive the selected runway and flight plan; determine, from among the selected runway and other available airport runways, (see paragraph 9-10 and 19 where a number of landing sites are selected and based on the wind and weather conditions) a best airport/runway and respective approach type for landing the aircraft; (see paragraph 31-34 where the blind approach can be selected as the best approach; see paragraph 68 where the first approach 404 can be selected or the second approach route 405 can be selected) and visually distinguish the assist-to-land flight plan for the best airport/runway and respective approach profile”.  (see paragraph 68 and 67 and 31-34 and FIG. 4 and approach route 405-404 in FIG. 4 and where the flight route can be taken autonomously when there is a safe landing site based on the weather and the wind; see claims 1-11)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HIEBL with the disclosure of Bianchi since HEIBL teaches that the aircraft can include a communication 104 with the server 101, 102 and control station 101, 102 and can obtain 1. Weather reports, and 2. Wind conditions and 3. A suitable number of landing sites and 3. approaches for an auto-landing.  If a communication is lost, the aircraft can be landed using the data from the server stored on the aircraft. This can provide an improved safe operaton.   for the approach and for landing the vehicle 100.    See Hiebl at the abstract and paragraph 29-31 and 9-12. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™ and in view of U.S. Patent Application Pub. No.:  US20150032299A1 to Puyou that is assigned to AIRBUS™ and that was filed in 2013.  
Bianchi is silent but Puyou teaches “…6. The system of claim 4, wherein the source configured to provide an activate command includes a user interface object manipulated by a pilot”. (see paragraph 28-31)”.

    PNG
    media_image5.png
    426
    714
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of PUYOU with the disclosure of Bianchi since PUYOU teaches that the aircraft can include a display to display images from a video camera where a user interface enables a landing runway to be selected from multiple landing runways using a touch screen input.  See paragraph 28-31.   

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™ and in view of U.S. Patent Application Pub. No.:  US20150032299A1 to Puyou that is assigned to AIRBUS™ and that was filed in 2013 and in further in view of U.S. Patent Application Pub. No.: US20170092137A1 to Hiebl that was filed in 2015 and assigned to AIRBUS™.  

    PNG
    media_image1.png
    852
    731
    media_image1.png
    Greyscale

Bianchi discloses “…7. A flight guidance system for an aircraft, comprising: a source of aircraft status data; (see paragraph 74-79 where the GNNS device can provide a position of the aircraft and velocity and altitude of the aircraft) 
    PNG
    media_image2.png
    849
    1054
    media_image2.png
    Greyscale
 Bianchi is silent but Boorman teaches “… a display device (see element 114) configured to render an avionic display showing a location and trajectory of the aircraft; (See fig. 4 where the aircraft is shown as element 40 and the trajectory to the autolanding runway 84 when cleared in block 82 is element 50 as when the pilot has a decision height 50; see paragraph 50-59 and claims 1-3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Boorman with the disclosure of Bianchi since Boorman teaches that the aircraft can include an approach decision display system.  This display can provide in FIG. 4 an aircraft indicator 40 with a trajectory and an auto-landing indicator and a cleared to land indicator. The display also has a decision altitude. Decision Altitude (DA) of 810 ft. is displayed in the Approach Minima tag 60 and the Touchdown Zone Elevation tag 78 shows a value of 100 ft. Furthermore, the Approach Minima Alert indicator 66 and the Approach Minima Alert 68 tag may optionally pop up when the aircraft reaches +100 ft. above the DA of 810 ft., thus giving the flight crew advanced notice of when they are about to reach the DA. Again, the approach minima alert may be programmed to be an airline specific or customized value. The Autopilot Disconnect Cue 58 is also displayed at the intersection of the Approach Minima indicator 62 and the Approach Path Indicator 46 indicating the point at which the autopilot is disconnected and manual flying begins. The Thrust Retard Capability 58 indicator for flare and landing is displayed where the Approach Path Indicator 46 ends to indicate to the pilot that thrust retard capability is available. Lastly, since the RNAV approach type is not autoland-capable, the NO AUTOLAND indicator is displayed as the value of the Autoland Status 84 indicator to remind the pilot that a manually-controlled landing is required.  This can be provided to provide a pilot with a situational awareness.  See Boorman at the abstract and paragraph 50-57. 

Bianchi is silent but Puyou teaches “…a source configured to provide an emergency land (EL) activate command;   a controller architecture operationally coupled to the source of aircraft status data, display device, and source configured to provide an emergency land (EL) activate   command, (see paragraph 4) the controller architecture programmed by programming instructions to: 
receive the EL activate command, (see paragraph 78-80) and begin an EL function responsive to the EL activate command; (see paragraph 92) while in EL function, perform the operations of: selecting a nearest suitable airport and associated route; 
actively controlling the AP and AT to fly the aircraft along the route to a final approach fix; … automatically configuring the aircraft for landing; and automatically landing the aircraft at the nearest suitable airport. (see claims 1-10) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of PUYOU with the disclosure of Bianchi since PUYOU teaches that the aircraft can include a display to display images from a video camera where a user interface enables a landing runway to be selected from multiple landing runways using a touch screen input.  See paragraph 28-31.   

Bianchi is silent but Hiebl teaches “… automatically communicating with air traffic control (ATC);” (see paragraph 7-9 and 17). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HIEBL with the disclosure of Bianchi since HEIBL teaches that the aircraft can include a communication 104 with the server 101, 102 and control station 101, 102 and can obtain 1. Weather reports, and 2. Wind conditions and 3. A suitable number of landing sites and 3. approaches for an auto-landing.  If a communication is lost, the aircraft can be landed using the data from the server stored on the aircraft. This can provide an improved safe operaton.   for the approach and for landing the vehicle 100.    See Hiebl at the abstract and paragraph 29-31 and 9-12. 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™ and in view of U.S. Patent Application Pub. No.:  US20150032299A1 to Puyou that is assigned to AIRBUS™ and that was filed in 2013 and in further in view of U.S. Patent Application Pub. No.: US20170092137A1 to Hiebl that was filed in 2015 and assigned to AIRBUS™ and in view of U.S. Patent No.: US7896293B2 to Boissenin that was filed in 2004.  
Bianchi is silent but Boissenin teaches “….8. The system of claim 7, wherein the controller architecture is further programmed to automatically configure the aircraft for landing by controlling a flap deployment by digitally manipulating a flap/flap handle at appropriate points along an approach profile of the route”. (see claims 1-11). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BOISSENIN with the disclosure of Bianchi since BOISSENIN teaches that the aircraft flaps and trailing edge flaps can be controlled in an automated manner for a flare out phase for a steep angle approach.  See abstract and claims 1-11.   

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™ and in view of U.S. Patent Application Pub. No.:  US20150032299A1 to Puyou that is assigned to AIRBUS™ and that was filed in 2013 and in further in view of U.S. Patent Application Pub. No.: US20170092137A1 to Hiebl that was filed in 2015 and assigned to AIRBUS™.  


    PNG
    media_image6.png
    760
    655
    media_image6.png
    Greyscale

Bianchi is silent but Hiebl teaches “… 9. The system of claim 7, wherein the controller architecture is further programmed to communicate with air traffic control (ATC) by:  (see FIG. 1a where the control center 110 communicates with the drone 100) commanding the avionics display to automatically change the transponder code to 7700; and sending datalink messages to air traffic control (ATC) with automated messaging (see paragraph 41-47) including regular updated position reports, an updated airport destination, and a time to arrival”. (see paragraph 38-40 and see claims 1-6);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HIEBL with the disclosure of Bianchi since HEIBL teaches that the aircraft can include a communication 104 with the server 101, 102 and control station 101, 102 and can obtain 1. Weather reports, and 2. Wind conditions and 3. A suitable number of landing sites and 3. approaches for an auto-landing.  If a communication is lost, the aircraft can be landed using the data from the server stored on the aircraft. This can provide an improved safe operation  for the approach and for landing the vehicle 100.    See Hiebl at the abstract and paragraph 29-31 and 9-12. 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™ and in view of U.S. Patent Application Pub. No.:  US20150032299A1 to Puyou that is assigned to AIRBUS™ and that was filed in 2013 and in further in view of U.S. Patent Application Pub. No.: US20170092137A1 to Hiebl that was filed in 2015 and assigned to AIRBUS™.  

Bianchi is silent but Hiebl teaches “…10. The system of claim 7, wherein the controller architecture is further programmed to: control flare maneuvers during the safe landing; and the safe landing includes aligning the aircraft with a runway heading prior to touchdown.  ”. (see paragraph 38-40 and see claims 1-6)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HIEBL with the disclosure of Bianchi since HEIBL teaches that the aircraft can include a communication 104 with the server 101, 102 and control station 101, 102 and can obtain 1. Weather reports, and 2. Wind conditions and 3. A suitable number of landing sites and 3. approaches for an auto-landing.  If a communication is lost, the aircraft can be landed using the data from the server stored on the aircraft. This can provide an improved safe operaton.   for the approach and for landing the vehicle 100.    See Hiebl at the abstract and paragraph 29-31 and 9-12. 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™ and in view of U.S. Patent Application Pub. No.:  US20150032299A1 to Puyou that is assigned to AIRBUS™ and that was filed in 2013 and in further in view of U.S. Patent Application Pub. No.: US20170092137A1 to Hiebl that was filed in 2015 and assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20170277201A1 to Bredenbeck that was filed in 2015. 
Bianchi is silent but Bredenbeck teaches “…11. The system of claim 7, wherein the controller architecture is further programmed to control a rudder to Keep the aircraft aligned with a runway centerline, as part of the safe landing.  (see paragraph 59 and 77)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BREDENBECK with the disclosure of Bianchi since BREDENBECK teaches that the aircraft can include an improved automated rudder control for an improved nose attitude control and landing and a thrust control.   This can provide an improved safe operation for the vehicle.    See abstract.

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™ and in further in view of U.S. Patent Application Pub. No.: US20170092137A1 to Hiebl that was filed in 2015 and assigned to AIRBUS™. 
    PNG
    media_image4.png
    825
    966
    media_image4.png
    Greyscale


Bianchi is silent but Hiebl teaches “…16. The method of claim 12, further comprising: determining, from among the selected runway and other available airport runways, (see paragraph 9-10 and 19 where a number of landing sites are selected and based on the wind and weather conditions) a best airport/runway and respective approach type for landing the aircraft; (see paragraph 31-34 where the blind approach can be selected as the best approach; see paragraph 68 where the first approach 404 can be selected or the second approach route 405 can be selected) and visually distinguishing the assist-to-land flight plan for the best airport/runway and respective approach profile.  (see paragraph 68 and 67 and 31-34 and FIG. 4 and approach route 405-404 in FIG. 4 and where the flight route can be taken autonomously when there is a safe landing site based on the weather and the wind; see claims 1-11)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HIEBL with the disclosure of Bianchi since HEIBL teaches that the aircraft can include a communication 104 with the server 101, 102 and control station 101, 102 and can obtain 1. Weather reports, and 2. Wind conditions and 3. A suitable number of landing sites and 3. approaches for an auto-landing.  If a communication is lost, the aircraft can be landed using the data from the server stored on the aircraft. This can provide an improved safe operation.   for the approach and for landing the vehicle 100.    See Hiebl at the abstract and paragraph 29-31 and 9-12. 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™ and in view of U.S. Patent Application Pub. No.:  US20150032299A1 to Puyou that is assigned to AIRBUS™ and that was filed in 2013 and in further in view of U.S. Patent Application Pub. No.: US20170092137A1 to Hiebl that was filed in 2015 and assigned to AIRBUS™.  

Bianchi is silent but Puyou teaches “…17. |The method of claim 12, further comprising: receiving an emergency land (EL) activate command; beginning an EL function responsive to the EL activate command; (see paragraph 78-80) while in EL function, performing the operations of: selecting a nearest suitable airport and associated route; actively controlling the AP and AT to fly the aircraft along the route to a final approach fix; … automatically configuring the aircraft for landing; and automatically landing the aircraft at the nearest suitable airport.” (see claims 1-10)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of PUYOU with the disclosure of Bianchi since PUYOU teaches that the aircraft can include a display to display images from a video camera where a user interface enables a landing runway to be selected from multiple landing runways using a touch screen input.  See paragraph 28-31.   

Bianchi is silent but Hiebl teaches “… automatically communicating with air traffic control (ATC);” (see paragraph 7-9 and 17). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HIEBL with the disclosure of Bianchi since HEIBL teaches that the aircraft can include a communication 104 with the server 101, 102 and control station 101, 102 and can obtain 1. Weather reports, and 2. Wind conditions and 3. A suitable number of landing sites and 3. approaches for an auto-landing.  If a communication is lost, the aircraft can be landed using the data from the server stored on the aircraft. This can provide an improved safe operation for the approach and for landing the vehicle 100.    See Hiebl at the abstract and paragraph 29-31 and 9-12. 

Claims 19-20  are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™ and in view of U.S. Patent Application Pub. No.:  US20150032299A1 to Puyou that is assigned to AIRBUS™ and that was filed in 2013 and in further in view of U.S. Patent Application Pub. No.: US20170092137A1 to Hiebl that was filed in 2015 and assigned to AIRBUS™ and in view of European Patent Application Pub. No.: EP3459857A1 to Bosworth that was filed in 2017. 
Bianchi is silent but Bosworth teaches “…18. The method of claim17, further comprising: detecting a lack of pilot response to a prompt for a preprogrammed /tailorable threshold of time; and wherein the EL activate command is responsive to detecting a lack of pilot response to a prompt for a preprogrammed /tailorable threshold of time”  (see abstract and paragraph 130-143).   
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HIEBL with the disclosure of Bianchi since HEIBL teaches that the aircraft can include a number of sensors for monitoring a pilot’s health. The pilot monitoring system 902 includes subsystems to aid in execution of the pilot monitoring function. A sensor monitoring system 916 is configured to analyze data from one or more sensors 914 (e.g., a vital signs sensor, a physical sensor, a physiological sensor, a camera, etc.) and other sources (e.g., data storage system 908, HMI 912, aircraft state monitoring system 904) to determine a health condition of the pilot. Sensors 914 may include, but are not limited to, a sensor circuit detecting an electrocardiogram (ECG) signal(s), a sensor circuit detecting a respiration rate signal indicative of the breathing of the patient and a sensor circuit detecting the movement and/or posture of the patient, such as an accelerometer, 3-axis accelerometer, altimeter, gyroscope, and the like, smell/odor sensors, video/picture sensors, speech/sound sensors, and the like. When a pilot does not respond or the sensors indicate a poor health then the pilot can be rescued via an alert.   See abstract and claims 1-7 of Bosworth. 

Bianchi is silent but Bosworth teaches “…19. The method of claim 17, further comprising: detecting a problem based on input from on-board sensors; and wherein the EL activate command is responsive to detecting a problem based on input from on-board sensors.  (see abstract and paragraph 180-192 and 130-143).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HIEBL with the disclosure of Bianchi since HEIBL teaches that the aircraft can include a number of sensors for monitoring a pilot’s health. The pilot monitoring system 902 includes subsystems to aid in execution of the pilot monitoring function. A sensor monitoring system 916 is configured to analyze data from one or more sensors 914 (e.g., a vital signs sensor, a physical sensor, a physiological sensor, a camera, etc.) and other sources (e.g., data storage system 908, HMI 912, aircraft state monitoring system 904) to determine a health condition of the pilot. Sensors 914 may include, but are not limited to, a sensor circuit detecting an electrocardiogram (ECG) signal(s), a sensor circuit detecting a respiration rate signal indicative of the breathing of the patient and a sensor circuit detecting the movement and/or posture of the patient, such as an accelerometer, 3-axis accelerometer, altimeter, gyroscope, and the like, smell/odor sensors, video/picture sensors, speech/sound sensors, and the like. When a pilot does not respond or the sensors indicate a poor health then the pilot can be rescued via an alert.   See abstract and claims 1-7 of Bosworth. 

Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0139603 A1 to Bianchi that was filed in 2014 (hereinafter “Bianchi”) assigned to AIRBUS™ and in view of United States Patent Application Pub. No.: US20100305786A1 to Boorman that was filed in 2009 and assigned to BOEING™ and in view of U.S. Patent Application Pub. No.:  US20150032299A1 to Puyou that is assigned to AIRBUS™ and that was filed in 2013 and in further in view of U.S. Patent Application Pub. No.: US20170092137A1 to Hiebl that was filed in 2015 and assigned to AIRBUS™.  

Bianchi is silent but Hiebl teaches “…20. The method of claim 17, further comprising: while in EL function, performing the operations of: commanding the avionics display to automatically change the transponder code to 7700; and sending datalink messages to air traffic control (ATC) (see FIG. 1a where the control center 110 communicates with the drone 100) with automated messaging including regular updated position reports, an updated airport destination, and a time to arrival.” (see paragraph 41-47; 38-40 and see claims 1-6)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of HIEBL with the disclosure of Bianchi since HEIBL teaches that the aircraft can include a communication 104 with the server 101, 102 and control station 101, 102 and can obtain 1. Weather reports, and 2. Wind conditions and 3. A suitable number of landing sites and 3. approaches for an auto-landing.  If a communication is lost, the aircraft can be landed using the data from the server stored on the aircraft. This can provide an improved safe operaton.   for the approach and for landing the vehicle 100.    See Hiebl at the abstract and paragraph 29-31 and 9-12. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668